DETAILED ACTION
Status of the Claims
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57, 97, 103 and 105 and 108-112 are pending in the instant application. Claim 112 is new claims. Claims 97, 103 and 105 have been withdrawn based upon Restriction/Election. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-112 are being examined on the merits in the instant application.
Request for Continued Examination (RCE)
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 05/29/2017, the filing date of the EPO document 17173240.7.

Information Disclosure Statement
	The information disclosure statements submitted on 02/25/2021 was filed before the mailing date of the first office action on the merits subsequent to the above discussed RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-112 are rejected under 35 U.S.C. 103 as being unpatentable over DESHMUKH (US 2013/0022654; published January, 2013) in view of Vosburg et al. (“A comparison among tapentadol tamper-resistant formulations (TRF) and OxyContin® (non-TRF) in prescription opioid abusers,” 2013; Society for the Study of Addiction; Addiction, Vol. 108, pp. 1095-1106); MUHURI (2009/0155357; published June, 2009); and HABIB (2008/0311205; published December, 2008).
	The examiner notes that the above ground of rejection has not been modified and includes new claim 112 which limits the polymer and lubricant to Applicants elected species already addressed in the prior rejection.
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±4.0 wt.-%, wherein the controlled release coating material comprises a lubricant component and a polymer component, wherein the polymer component comprises one or more cellulose ethers and/or one or more acrylates, wherein a total content of lubricant and polymer content is at least 80 wt.-% relative to the total weight of the controlled release coating, wherein the polymer component and the lubricant component are present in the controlled release coating in a relative weight ratio of polymer component: lubricant component of at least 2.0:1.0, wherein the lubricant is present in the controlled release coating in an amount of at least 15 wt.-% relative to the total weight of the controlled release coating, wherein
wherein under in vitro conditions the pharmaceutical dosage form provides controlled release of the Tapentadol component, and wherein the pharmaceutical dosage form provides an in vitro release profile measured with the basket method according to Ph. Eur. at 100 rpm in 900 ml artificial gastric juice at pH 1.2 and 37 °C, such that after 60 min 15±10 wt.-%; after 120 min 50±30 wt.-%; after 240 min 70±20 wt.-%; after 360 min 80±15 wt.-%; and after 720 min 90±10 wt.-%; of the Tapentadol component that was originally contained in the pharmaceutical dosage form have been released (instant claim 108).
	Applicants have elected the following species in the reply filed 08/26/2019: (a) a species of controlled release coating material with specificity to (i) the lubricant is magnesium stearate; and (ii) the polymer is ethylcellulose; and (b) a species of tamper resistant coating material providing resistance against ethanolic dose dumping is an inner layer based upon sodium alginate (claim 80) and an outer layer based on acrylate (Eudragit L 30 D 55; claim 81). Claims 80 and 81 have been canceled by Applicants and instant claim 1 recites items (i) and/or (ii), thus item (i) is particularly addressed herein with respect to the combination of magnesium stearate (lubricant component) and ethylcellulose (polymer component). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESHMUKH teaches controlled release tapentadol administered once daily maintaining serum levels of tapentadol for at least 17 hours (see whole document). DESHMUKH teaches that embodiments of the tapentadol compositions include 
[0041] Release controlling agents are defined as hydrophilic or hydrophobic agents, which can be polymeric or non-polymeric and which are capable of controlling the rate or release of the active agent(s). The release controlling agents may be natural, semi-synthetic and synthetic agents or mixtures thereof. The release controlling agent can be used from about 1 to about 70% of the total composition. [emphasis added]
[0042] The hydrophobic release controlling agents comprises but are not limited to hydrogenated vegetable oil, but other suitable agents include purified grades of beeswax; fatty acids; long chain fatty alcohols, such as cetyl alcohol, myristyl alcohol, and stearyl alcohol; glycerides such as glyceryl esters of fatty acids like glyceryl monostearate, glyceryl distearate, glyceryl esters of hydrogenated castor oil and the like; oils such as mineral oil and the like, or acetylated glycerides; ethyl cellulose, stearic acid, paraffin, carnauba wax, talc; and the stearate salt(s) such as calcium, magnesium, zinc and other materials known to the person skilled in the art. [emphasis added]
A teaching that clearly points out ethyl cellulose and stearic acid salts such as magnesium stearate as a species of hydrophobic release controlling agent (instant claim 1, item-(i) lubricant is magnesium stearate & polymer component is ethylcellulose; instant claims 2-4, 8). DESHMUKH teaches that the “Delay release 
	DESHMUKH teaches a delayed release coating layer including the active Tapentadol, hydroxypropyl methylcellulose in a ratio of greater that 2.0:1.0 (alternative: ethylcellulose, [0063]), and magnesium stearate  ([0079]; Examples 1-8, Table: “Delayed Controlled Release component”).
	DESHMUKH teaches filled capsules essentially consisting of the capsule and coated particles ([0100])(instant claims 55 & 57).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESHMUKH is that DESHMUKH does not expressly teach abuse resistant formulations.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping (see whole document). MUHURI teaches “Non-limiting examples of alcohol insoluble coatings and water insoluble coatings are provided in Table 1, and include combinations of such coatings […]” (see Table 1, name of the ingredient, the solubility in (1) water and (2) alcohol, as well as specific comments. Thus, MUHURI teaches magnesium stearate as an ingredient “that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” And particularly teaches that magnesium stearate is insoluble in both water and alcohol but should be used with a binder when coating (comments). MURHURI teaches binders including cellulose derivatives but does not teach ethylcellulose as a binder, however, DESHMUKH ([0063]) and HABIB ([0160]) each teach binders include ethylcellulose. Thus, a closer examination of the teaching of MUHURI in combination with DESHMUKH and HABIB, is further suggestive of a combination of magnesium stearate and ethylcellulose as a binder for preventing alcohol dose dumping in a pharmaceutical dosage form taken with alcohol.


    PNG
    media_image1.png
    238
    637
    media_image1.png
    Greyscale

(p. 18). Thus teaching ethylcellulose: magnesium stearate a weight ratio of 2:1, the total content of lubricant (magnesium stearate) and polymer (ethylcellulose) is at least 80 wt. % relative to the total weight of the controlled release coating, and wherein the lubricant is present in in amount of at least 15 wt. % relative to the total weight of the controlled release coating (instant claims 108-110).
	Regarding the release profile now claimed, the examiner first notes that this release profile is extremely broad in the context of an extended release formulation. having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9), discloses the release profile as follows:

    PNG
    media_image2.png
    693
    1034
    media_image2.png
    Greyscale

which show the release of uncrushed, coated particles in 0.1 N HCl (i.e. artificial gastric juice) showing a release in the range of 20-35% at 1 hr. (i.e. 60 minutes), 30-50% after 2 hrs. (i.e. 120 minutes), 60-80% after 4 hrs. (i.e. 240 minutes), and 80-90% after 8 hrs. (i.e. 480 minutes). They do not include Applicant claimed time points of 360 minutes (i.e. 6 hrs.) or 720 minutes (i.e. 12 hrs.), however the disclosed data points clearly fall within the recited data points such that the release profile is identical or substantially identical the claimed release profile, and is therefore considered prima facie obvious over the cited combination of references. The examiner further argues that it is clearly within the ordinary skill in the art to which the invention pertains to adjust the amounts of rate controlling components, such as 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tapentadol ER formulations of DESHMUKH, as suggested by Vosburg et al. that tamper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER, which tamper resistant technology is taught by MUHURI and HABIB. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	Applicants argue that the cited “combination of references does not make out a prima facie case of obviousness. Moreover, the present claims are characterized by unexpected results.” (p. 8, 1st paragraph). Applicants argue that, given the added amendment to require “the weight of the controlled release coating material is specified within a certain range (13.0±4.0 wt.-%), yet the dosage form is designed to release the Tapentadol component in vitro in specified amounts within specified time ranges under the recited conditions, i.e., after 60 min 15±10 wt.-%; after 120 min 50±30 wt.-%; after 240 min 70±20 wt.-%; after 360 min 80±15 wt.-%; and after 720 min 90±10 wt.-% of the Tapentadol component has been released.”; “The cited combination of references does not teach or suggest such a dosage form, or reveal a 
	In response the examiner argues that DESCHMUKH clearly teaches including a release controlling agent in an amount “from about 1 to about 70% of the total composition.” ([0041]), the release controlling agent including hydrophobic release controlling agents such as ethyl cellulose and stearate salts of magnesium, among others ([0042]). Thus, DESCHMUKH clearly teaches Applicants both ethyl cellulose and magnesium stearate as hydrophobic release controlling agents suitably used in an amount of 1-70 wt.-% relative to the total composition (i.e. Once daily Controlled release Tapentadol compositions, title & abstract).
	DESCHMUKH does not specifically teach the claimed combination in a controlled release layer where the ethyl cellulose : magnesium stearate are present in a ratio of at least 2.0:1.0, i.e. at least two times the ethyl cellulose in relation to the magnesium stearate. However, Vosburg et al. clearly teaches Tapentadol extended release (ER) as having a high potential for abuse and thus benefiting from an abuse resistant formulation. Thus, one of ordinary skill in the art would have turned to abuse resistant formulation such as those taught by MUHURI ([0022]) and HABIB (title), to produce the suggested the suggested extended release Tapentadol formulation of DESHMUK.
alcohol insoluble coatings include ethylcellulose, among others ([0013]). MUHURI further teaches that the coatings can be applied in the range of 1 to 30% weight gain, including about 5-800 microns thick coatings ([0015]-[0016]) (instant claims 108 & 48). MUHURI further teaches in Table 1, a “List of ingredients that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” including the name of the ingredient, the solubility in (1) water and (2) alcohol, as well as specific comments. Thus, MUHURI teaches magnesium stearate as an ingredient “that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” And particularly teaches that magnesium stearate is insoluble in both water and alcohol but should be used with a binder when coating (comments). MURHURI teaches binders including cellulose derivatives but does not teach ethylcellulose as a binder, however, DESHMUKH ([0063]) and HABIB ([0160]) each teach binders include ethylcellulose. Thus, a closer examination of the teaching of MUHURI in combination with DESHMUKH and HABIB, is further suggestive of a combination magnesium stearate and ethylcellulose as a binder for preventing alcohol dose dumping in a pharmaceutical dosage form taken with alcohol. And HABIB further teaches coated particles having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9). HABIB teaches the coating in Example 1 includes 50.0% w/w oxycodone granules, and a coating containing 33.3% w/w ethylcellulose and 16.7% w/w magnesium stearate ([0186], Table 2). Additionally, it would have clearly been within the ordinary level of skill in the art to which the invention pertains to formulate and apply a controlled release coating layer, to a plurality of Tapentadol component containing particles. Thus, the amount of polymer (ethylcellulose) and lubricant (magnesium stearate) in the range of 13.0±4.0 wt.-% is considered obvious as this amount is within the scope of the cited prior art, and the ratio of at least 2.0:1.0 also would have been prima facie obvious as this ratio is disclosed by HABIB in the context of abuse resistant formulations.
	In response to the release profile now claimed, the examiner first notes that this release profile is extremely broad in the context of an extended release formulation. For example, DESHMUKH provides release data for Examples 20 and 21 including time points of 60 minutes and 120 minutes, among others. At 60 minutes Example 20 released 20.7 % of tapentadol in 0.1 N HCl (i.e. artificial gastric juice) and Example 21 released 20.4 % of tapentadol in 0.1 N HCl; and at 120 having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9), discloses the release profile as follows:

    PNG
    media_image2.png
    693
    1034
    media_image2.png
    Greyscale

which show the release of uncrushed, coated particles in 0.1 N HCl (i.e. artificial gastric juice) showing a release in the range of 20-35% at 1 hr. (i.e. 60 minutes), 30-
	The examiner further argues that it is clearly within the ordinary skill in the art to which the invention pertains to adjust the amounts of rate controlling components, such as ethyl cellulose and magnesium stearate, to achieve the desired release profile. In the instant case Applicant claim a Tapentadol extended release formulation which is also suggested by DESHMUKH and suggested by the secondary references as having a the claimed coating layer. The examiner further argues that given the drug and dosage formulation (i.e. extended release tapentadol formulation) are the same as suggested by the combination of prior art, and thus the release profile would also have been prima facie obvious based on use of the same drug (Tapentadol) in the same formulation (i.e. extended release tapentadol formulation), that is, it would have been prima facie obvious to optimize the release profile based on the intended use.

	In response cites MPEP §2144.03 stating that “In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection, however such rejections should be judiciously applied.” Official notice is then relying on facts not in the record which is not the case here. Fact number (1) Tapentadol HCl is highly water soluble is disclosed by Applicants in the instant specification: “Tapentadol HCl is a highly soluble drug substance which is known to alter the prolonged-release behavior of a formulation due to the migration into the film-coat in an aqueous environment.” (p. 

    PNG
    media_image3.png
    294
    751
    media_image3.png
    Greyscale

(Lewis, Richard J.; Hawley’s Condensed Chemical Dictionary 15th ed., 2007, p. 669). Fact number (3) ethylcellulose is insoluble in water is disclosed by Applicants in the instant specification “Ethylcellulose is generally insoluble in water and gastrointestinal fluid.” (p. 20, [0117]; [0137], as published). And given that DESHMUKH teaches ethyl cellulose and magnesium stearate as “hydrophobic release controlling agents” ([0042]), and that Tapentadol HCl is highly water soluble, one of ordinary skill in the art would have clearly have expected the ethyl cellulose and magnesium stearate to behave as disclosed in the context of DESHMUKH as hydrophobic rate controlling agents for controlling the rate of 
	Specifically, regarding Applicants statement that: “It has been surprisingly found that the lubricant component, especially magnesium stearate, has a retardant effect when it is employed in such comparatively high concentrations in a controlled release coating material which additionally comprises a polymer component, especially ethylcellulose. (p. 4, [0021]). The examiner cites US 2008/0311193 Al teaching that:

    PNG
    media_image4.png
    232
    628
    media_image4.png
    Greyscale

And further US 2007/0185180 A1 as teaching that:  “Magnesium stearate is hydrophobic. When incorporated into a formulation containing an active pharmaceutical ingredient ("API"), magnesium stearate may retard the dissolution of an API from a solid dosage form; however, the rate of dissolution appears to be very sensitive to the amount of magnesium stearate incorporated into the formulation. Handbook of Pharmaceutical Excipients, 5th Edition, Rowe et al. eds., pp. 430-433, Pharmaceutical Press, 2006. In addition, the rate of dissolution appears nd paragraph); “Ethylcellulose is practically insoluble in […] water.” (p. 264, §10-Solubility); magnesium stearate is “Practically insoluble in […] water.” (p. 404, §10-Solubility); and that “Magnesium stearate is hydrophobic and may retard the dissolution of a drug from a solid dosage form […].” (p. 405, §18-Comments, 2nd paragraph). The examiner further cites the Merck Index-online entry for Tapentadol. 
	Applicants further argue that “When magnesium stearate is present in a mixture with other ingredients, e.g. film forming polymers, such other ingredients will typically slow tapentadol release and it is unclear in the prior art whether magnesium stearate would have any additional superimposing retardant effect.” (p. 10, lines 7-11).
	In response the examiner advises Applicants the prior art need not teach the combination for the same motivation used by Applicants, that is, including magnesium stearate as a release retarding agent, the prior art need only suggest the claimed composition(s) (MPEP §2144-IV).

	In response the examiner argues that this may be the case but it is not the case that magnesium stearate is has not been suggested by the prior art as a rate controlling agent, indeed DESHMUKH solely directed at controlled release Tapentadol formulations directly suggests ethyl cellulose and magnesium stearate as a “hydrophobic release controlling agents” ([0042]). Thus, the argument that the use of magnesium stearate as a controlling drug release in a Tapentadol formulation is not typical is not convincing. Rather the Applicants argument suggesting that the use of magnesium stearate for controlling drug release is an atypical use, taken with the teaching of DESHMUKH as “hydrophobic release controlling agents” ([0042]), supports the rejection based on obviousness.
	In response to Applicants arguments directed at disclosed unexpected results, the examiner has addressed1 the allegation of unexpected results in the as-filed Application and does not recognize any unexpected results commensurate with the claims that should provide a basis for patentability of the instant claims.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Conclusion
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-112 are pending and have been examined on the merits. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-112 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619           


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection dated 09/18/2020, pp. 11-12.